In an action in which the plaintiff wife was previously granted a judgment of divorce, the plaintiff appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Ramirez, J.), entered June 30, 1980, as (1) modified downward the support payable to her alone to $200 per week, and (2) denied her application for a counsel fee. The defendant husband cross-appeals, as limited by his notice of appeal and brief, from so much of the order as limited the reduction in support to only $200 per week. Order modified, on the facts, by increasing the amount of support to $250 a week (which is in addition to the amount defendant is required to pay on account of arrears). As so modified, order affirmed, insofar as appealed from, without costs or disbursements. In increasing the amount of support to $250 per week, the factors this court considered were the length of the marriage, the marital standard of living, the parties’ financial condition, and their health. In light of plaintiff’s assets, her request for a counsel fee lacks merit. Hopkins, J. P., Rabin, Cohalan and O’Connor, JJ., concur.